PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  9,800,359
Issue Date:   October 24, 2017
Application No.  13/936,892
Filed:  July 08, 2013
Attorney Docket No.  0632-023 
:
:
:                        ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed January 19, 2022, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

A petition to accept unintentionally delayed payment of maintenance fee in an expired patent was submitted on January 19, 2022; however, the applicant/attorney listed on the petition (Steven Turner) is not listed as an authorized user to the deposit account (50-5835).

The request will not be considered.  

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Further correspondence with respect to this matter should be delivered through one of the following mediums:



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.




/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:	Steven Turner/SimulTV
	P.O. Box 95
	Selma, VA 244744







    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)